UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2018


In re: RAYMOND C. MARSHALL,

                    Petitioner.



                                      No. 19-2118


In re: RAYMOND C. MARSHALL,

                    Petitioner.



               On Petitions for Writs of Mandamus. (5:18-hc-02156-FL)


Submitted: April 1, 2020                                          Decided: April 14, 2020


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Raymond C. Marshall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond C. Marshall petitions for writs of mandamus seeking an order vacating

the transfer of his 28 U.S.C § 2254 (2018) petition, liberally construing the § 2254 petition

as a Fed. R. Crim. P. 35(b) motion, and reducing his sentence to time served. We conclude

that Marshall is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004); In re Murphy-

Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only

when the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

Here, the Eastern District of North Carolina transferred Marshall’s petition to the Middle

District of North Carolina in June 2018, see 28 U.S.C. § 2241(d) (2018), and the Middle

District denied relief. Because Marshall’s § 2254 petition is no longer pending in either

district court, the relief sought by Marshall is not available by way of mandamus. See In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007) (recognizing that mandamus

relief is not a substitute for appeal).

       Accordingly, although we grant leave to proceed in forma pauperis, we deny the

petitions for writs of mandamus. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                      PETITIONS DENIED




                                             2